[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED APRIL 22, 1997
This matter came before the court whereupon counsel were heard on the merits of the appeal. The matter of timeliness of filing was not raised. In preparing the decision1 the court realized that the appeal had not been timely filed. The parties were afforded an additional opportunity to be heard on this issue.
The final decision was issued August 29, 1995. The appeal was filed in the court on October 12, 1995 (forty-four days after the mailing notice of the decision). On October 23, counsel filed with the clerk an "Affidavit of Service" which averred that the petition was mailed to the agency and the Attorney General on October 12, 1995 (forty-four days after mailing notice of the decision).
General Statutes § 4-183 requires service upon the agency"within" forty-five days. Mailing alone within forty-five days is not enough. Insofar as the return receipts which counsel attached to the "Affidavit of Service" show receipt on October 16, 1995, the appeal is untimely filed. Glastonbury Volunteer AmbulanceAssn., Inc. v. FOIC, 227 Conn. 848, 853 (1993). Failure to serve within forty-five days constitutes a jurisdictional defect requiring dismissal. Id. 854. CT Page 3694
For the foregoing reason the appeal is dismissed.
DUNNELL, J.